DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (consisting of claims 2 and 8)  in the reply filed on 3/18/2022 is acknowledged.

Claims 4-5, 7-16, and 18 have been withdrawn. 
Claims 1-3, 6, 8, 17, 19 and 20 are examined together with the elected group. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 6, 8, and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1, “short hair cutter unit” which is indefinite. It cannot be ascertained if applicant is intending a specific narrow definition of what type of unit is being claimed, or if the unit must be capable of cutting short hair. It is also unclear what the boundary of “short” is since that is a subjective term and the specification fails to provide any objective definition of short, or any controlling definition of “short hair cutter.” As best understood, this limitation means a “cutter” that is capable of cutting hair. 

Claim 17 requires “mode input element … switches the driving unit into one of the first or second speed modes when the drive unit is active” which is indefinite. The claim appears to recite that if the drive is active, the mode input element will switch the unit into one of the modes, which is not correct. The mode input element is a device capable of toggling between modes, or selecting modes, or the like, and is not a mandatory responsive control which causes the switch in response to the drive unit being active. The active verb “switches” appears to be a positive method type step limitation, and not a capability of performance, and therefore is indefinite as recited. Clarification is needed. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 17 is/are rejected under 35 U.S.C. 102(a)(1) or (a)(2) as being anticipated by Nishimura (US 2016/03067712).

Regarding claim 1, Nishimura (2016/0307712) discloses An electric shaver (See figure 1, [0004] or [0005] inter alia: “electric razor”), comprising at least one short hair cutter unit (22, 23, figure 1; [0043]+), a drive unit (36 and 21 figure 2) comprising a motor (figure 2, at 21) for driving said at least one short hair cutter unit (See [0063] discussing the drive of the cutter head).  

Nishimura further discloses an ON-OFF switch (12 figure 1 and 2) for activating and deactivating the drive unit (as seen in figures 4-7 the press duration of the switch button activates and deactivates the shaver to go to various modes of operation). Note here, the scope of “ON-OFF” switch is broad enough to reasonably include and overlap with the ‘mode input element’ as claimed below. 

Nishimura further discloses a display device for displaying shaver information, (13 figures 1 or 2; [0044]: “ Display unit 13 displays the operation mode or remaining battery level of electric razor 1.”

Nishimura further discloses wherein said drive unit, when active, is operable in more than one operation mode comprising at least first and second speed modes (As set forth in [0029]: “a drive mode of actuating the driving source, or a washing mode of driving the driving source at a speed higher than that in the drive mode.”)
Nishimura further discloses where the short hair cutter unit is driven at a first speed in the first speed mode and at a second speed different from the first speed in the second speed mode (See above, [0029] requires two speeds, one higher than the other). 

Nishimura further discloses wherein a mode input element (12 figure 1, 2) comprising one of a touch button (As shown, 12 is a button configured to be touched as shown in figure 1) is provided for switching the drive unit into one of the first or second speed modes (See figures 4-7, inter alia) when the drive unit is active causing the short hair cutter unit to be driven at one of the first speed or the second speed (As evident in figues 4-7 showing the switching of modes with pressing of the button 12).

Nishimura further discloses wherein said mode input element switches the display device into different display modes when the drive unit is inactive such that when said mode input element is activated a first time with the drive unit inactive, first shaver information is caused to be displayed on the display device (As seen in figure 6, Nishimura gives the example of going from “stop” mode into “washing mode” and at [0131] washing mode will change the visual display to indicate the washing mode). 
Further Nishimura discloses when said mode input element is activated a second time after the first time with the drive unit inactive, second shaver information is caused to be displayed on the display device (Again, giving the example shown in 6, if the device is in a stop mode at some point after the washing mode, the mode input button may be manipulated to put the device into “lock mode” which according to [0065] will change the display to show a ‘lock’ icon, such as a padlock).
	Claim 17 is clearly anticipated for the same reasons claim 1 is, as noted above. 
Claim 19, similarly is anticipated since each recited step is disclosed in Nishimura as set forth above. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2, 3, 6, 8 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Nishimura (US 2016/03067712) as set forth above, and in view of .

Regarding claim 2, Nishimura discloses an electric shaver according to claim 1, as set forth above, and further discloses that the display of battery/charge information on the display is known (See [0044]: “Display unit 13 displays the operation mode or remaining battery level of electric razor 1.” This is evidence that the display is known to be multi-functional, and that the designer knows to make relevant information available to the user—relevant information including not only the mode and power as specific examples from Nishimura, but also any other information known in the art to be relevant.) Additionally, Nishimura discloses that the objective of the device is to control the drive modes and also to have visual indicators of what mode AND other information available conveniently to the user; See Nishimura claim 1: “a control section having a plurality of operation modes; a driving source controlled by the control section; and a switch for switching between the plurality of operation modes, wherein the control section is configured to in order to determine a type of a switch operation, … and set an operation mode after the switch operation.”)

Nishimura discloses “ battery status information” but is not particular about when and in response to which button sequence will display that information. Nishimura does not disclose second information comprises one of a shaving time and shaving runs information, cleaning information or cutter unit wear information, However—those are known shaving information typically present in the prior art, as evidenced below.

	Specifically, Lomholt (US 5,789,901) indicates a shaver which displays “shaving time” per se: “Such an apparatus, particularly a shaver, is known and is sold by Philips Electronics under type number HS 990. This shaver comprises a rechargeable battery for feeding a motor and a LCD display for indicating the remaining shaving time.” 
In Mintz (2015/0246454) discloses the use of distinct buttons to control On/Off and other functions—as at [0039}: “Such a display 132 may be integrated into the exterior surface 104 of the exterior housing 112 of the electric clipper. The display 132 may include a transparent cover that is generally flush with the exterior surface 104 to prevent build up of foreign matter or bacteria. The display 132 may be a liquid crystal display (LCD), a display formed from a plurality of light-emitting diodes, or the like, and may be backlit. The backlight may be activated/deactivated upon turning the electric clipper 100 on or off, activating a boost actuator 122, being coupled to or decoupled from a charging power source, sensing that the electric clipper 100 is being held, or by actuating or depressing a dedicated actuator or button, to note but a few options in these regards.” This is evidence that the art of shaving tools found the addition of additional buttons and screen display functions to be routine and obvious based on the desire to toggle to different information. 
	In light of Lomholt and Mintz, it would have been obvious to one of ordinary skill to adapt the device and/or method of Nishimura to include additional on/off button separate from the mode selection button, and/or additional buttons, since doing so would provide a simpler way to actuate the known desirable functions without resorting to tapping a code on a single button as explained in Nishimura, which is a simpler user interface. It also would have been obvious to have the buttons being tapped display the known display information types, including at least those shown in Nishimura (mode and battery indicators) and also in Lomholt (‘shaving time’) since that counter would be a known useful piece of information, which is shown in the art to be convenient for users to be aware of during use. 


Regarding claim 3, as set forth above, it is obvious to provide the mechanism to permit the shaver as a whole to display relevant data on the display. Further, the art recognizes at least three distinct pieces of shaver information (wash mode, lock mode, battery, and shaving time). 
	In that context, the selection of a particular button pressing scheme for activating the known information to the known display is prima facie obvious. The person of ordinary skill knows about each claimed element, and their use together. The inclusion of some or all of them is obvious to effect their known functions- demonstrated in the art. It is obvious unless applicant can demonstrate unexpected results or undue experimentation required to implement the difference. As combined, the art shows actuating a button or buttons while the drive unit is inactive (or active) is obvious to cause third shaver information (or any number of known information) to be displayed on the display device.

Regarding claim 6, as addressed above, the inclusion of dual or more buttons to the Nishimura device in light of at least Mintz demonstrates that persons of ordinary skill would find it obvious to have said mode input element functionality change depending from an ON/OFF status of the drive unit. Specifically, as demonstrated in Nishimura, the originating state of the drive (figures 4-7) will affect how button pressing impacts the state the controller is told to go to, and as such, this is evidence that persons of ordinary skill know and routinely use control schema that take into consideration what the drive state of a shaver device is before telling the drive or display to do something in response. This is a routine implementation of known technical subject matter in light of the cited art, and as such is found to be obvious. 

Regarding claim 8, as set forth above, Nishimura discloses different display modes include at least one of the following: - a charge information mode ([0044]) in which the charging status of an accumulator is displayed (that battery level is a ‘charging status’ per se, since a state of a battery is a charging status; note that the specification does not narrow the nature of the charging status to any particular schema.)  
Regarding claim 20, Nishimura (As set forth with respect to claim 19) does not show an embodiment where the on-off switch is distinct and separate from the actuating button; however Nishimura does disclose having multiple switches—suggesting that adding a button or switch is within the level of ordinary skill at 0131: “0135] The number of switches 12 may be two or more.” As modified above, and reiterated below, the combination with Mintz and Lomholt as set forth above renders obvious claim 20 for the same reasons as the claims treated above.
  Mintz specifically suggests using more than one button or switch including an on off, and a function type button, as set forth above. Therefore, as set forth above, the combination with Mintz and Lomholt renders obvious claim 20 requiring an ON-Off switch to be separate from the mode input element.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN M MICHALSKI whose telephone number is (571)272-6752. The examiner can normally be reached Typically M-F 6a-3:30p East Coast Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN M MICHALSKI/Acting Supervisory Patent Examiner of Art Unit 3724